Citation Nr: 1217290	
Decision Date: 05/15/12    Archive Date: 05/24/12

DOCKET NO.  08-16 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to January 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision decided by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, and issued by the RO in Montgomery, Alabama.

The Board notes that the Veteran originally requested a hearing before a Decision Review Officer (DRO) in June 2008; however, in a February 2011 statement he withdrew such hearing request.

The Veteran provided testimony before the undersigned Acting Veterans Law Judge sitting at the Montgomery RO in April 2012.  A transcript of the hearing has been associated with the Veteran's claims file.  At the hearing, the Veteran submitted additional evidence with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2011).  Therefore, the Board may properly consider such newly received evidence.

The Board notes that the Veteran also perfected his appeal as to the issue of entitlement to service connection for tinnitus; however, such issue was granted in a September 2011 rating decision.  Therefore, this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim of entitlement to service connection for a back disorder 

so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Board initially finds that a remand is necessary to afford the Veteran a VA examination and opinion so as to determine the nature and etiology of his back disorder.  In this case, a VA examination is required because the Veteran has current diagnoses of lumbago (low back pain), myalgia/myositis, and degeneration of lumbar or lumbosacral intervertebral disc from his treating private clinician, as evidenced by treatment reports dated from January 2005 through July 2007.   Additionally, the Veteran has provided competent lay evidence of his lifting powder bags and rotating in service, to which he ascribes wear and tear leading to intermittent back pain whenever he aggravates his back.  See April 2012 hearing transcript, pp. 3-4, 6, 8-9; see also McLendon v. Nicholson, 20 Vet.App. 79 (2006).   As such, in light of the current back diagnoses of record and the Veteran's testimony regarding an in-service event, the Board finds that he should be afforded a VA examination in order to determine the nature and etiology of his back disorder.

Additionally, while on remand, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his back disorder since service.  Thereafter, any identified records, to include those from the Veteran's chiropractor date in the 2000's as described by the Veteran at his hearing, and from the Mobile, Alabama, and Biloxi, Mississippi, VA facilities dated from September 2006 to the present, should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his back disorder since service.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from the Veteran's chiropractor date in the 2000's as described by the Veteran at his hearing, and from the Mobile, Alabama, and Biloxi, Mississippi, VA facilities dated from September 2006 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining the records described above, the Veteran should be scheduled for an appropriate VA examination in order to determine the nature and etiology of his back disorder.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner must identify all back disorders found to be present.  With respect to each disorder diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not related to the Veteran's military service, to include his stated wear and tear from lifting powder bags and rotating during service.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding wear and tear from lifting powder bags and rotating during service, and the continuity of symptomatology.  See transcript, pp. 3-4, 6, 8-9.  The rationale for any opinion offered should be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

